DETAILED ACTION
This is in response to application filed on March 2nd, 2021 in which claims 1-16 were presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (method claims 11-16) and Species 1 (Fig. 1-2 first shoe variant) in the reply filed on 6/10/22 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/22.
Claims 17-19 are additionally presented for examination, belonging to the elected embodiment.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/2/21 has been considered by the examiner.
Claim Objections
Claim(s) 11, 15, 16, 19 is/are objected to because of the following informalities: 
Claim 11 Line 5 “a user’s foot and hand” should read “the user’s foot or hand” for proper antecedent basis with Claim 11 Line 3
Claim 15 Line 1 before “impermeable membrane” add --at least one-- for proper antecedent basis with Claim 14 Line 2 “at least one impermeable membrane”, on which Claim 15 depends
Claim 16 Line 1 before “impermeable membrane” add --at least one-- for proper antecedent basis with Claim 14 Line 2 “at least one impermeable membrane”, on which Claim 16 depends
Claim 19 Line 1 before “hydrophilic characteristic” delete “a” and substitute --the-- for proper antecedent basis with Claim 11 Line 13, on which Claim 19 depends
Claim 19 Line 2 before “liquid” delete “a” and substitute --the-- for proper antecedent basis with Claim 11 Line 15, on which Claim 19 depends
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 12, 13, 18 is/are rejected under U.S.C. 112(b).
The term “the ring-shaped portion is woven” in Claim 12 Lines 1-2 is unclear and therefore renders the claim indefinite.  Claim 11, on which Claim 12 depends, originally established “knitting the ring-shaped portion directly connected to the outer knitted portion” which, in light of the rest of the “knitting” recitations in Claim 11, seems to indicate that the ring-shaped portion is knitted.  As such, it is unclear how Claim 12 now establishes that the ring-shaped portion is now woven.  Knitting and weaving are two different structures in two different arts.  Knitting generally has loops in rows/columns while weaving has row/column strands alternating up/down in some pattern.  Is Claim 11 instead to be interpreted as a non-disclosed method of making of the ring-shaped portion, where the ring-shaped portion is then directly connected to the outer knitted portion via knitting?  And Claim 12 discloses the non-disclosed method of making the ring-shaped portion as woven?  So Claims 11 and 12 together disclose a woven ring-shaped portion knitted directly to an outer knitted portion?  However, no details in the specification seem to support such an interpretation.  As best understood, there seems to be some confusion about the terms “knitting” and “weaving” being synonymous when such terms instead represent separate structures.
The term “outer knitted portion and the ring-shaped portion are woven continuously on a single linear or circular weave” in Claim 13 Lines 1-3 is unclear and therefore renders the claim indefinite.  See aforementioned rejection of Claim 12, wherein the reasons for indefiniteness also similarly apply for Claim 13.  For example, Claim 11, on which Claim 13 depends, clearly indicates “knitting the outer portion”, wherein Claim 13 further discloses “outer knitted portion.”  As such, it is unclear how the outer knitted portion is then woven continuously in Claim 13, let alone on a circular weave.  It is unclear if applicant actually means “knitting” when referring to “woven” and “weave.”  It is unclear if Claim 13 is actually directed to, for example, a circular knitting machine.  Specification provides only antecedent basis without further clarification.  
Similarly, the term “end portion is woven continuously on a single linear or circular weave” in Claim 18 Lines 1-2 is unclear and therefore renders the claim indefinite.  See aforementioned rejection of Claims 12 and 13, wherein the reasons for indefiniteness also similarly apply to Claim 18.  For example, Claim 17, on which Claim 18 depends, clearly indicates “knitting an end portion”.  As such, it is unclear how the knitted end portion is then woven continuously, let alone on a circular weave.  It is unclear if applicant actually means “knitting” when referring to “woven” and “weave.”  It is unclear if Claim 18 is actually directed to, for example, a circular knitting machine.  Specification provides only antecedent basis without further clarification.  

Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Pending clarification, all “woven” or “weave” terminology is interpreted as knitting based on at least Claim 11; however, such an interpretation is not an acknowledgement that amendments can be made to “woven” or “weave” to amend to “knitting” without bringing in new matter
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidenfelder et al (US Publication 2022/0061462), herein Heidenfelder.
Regarding Claim 11, Heidenfelder teaches a process for making a knitted semi-finished product (10) for manufacturing stockings, footwear and gloves (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for the structure of the method, see [0004] "method for permanently waterproofing footwear"; see Fig. 4A; [0107] "footwear 2 comprises an upper assembly 4 and a sole 8"; [0107] "upper assembly 4 comprises a breathable upper material 40"; [0108] "breathable upper material 40…form an outer construction 6 of the footwear 2…the outer construction 6...may be...knit"; [0114] "waterproof, breathable bootie 10 is attached to the breathable upper material 40...via an adhesive tape 14"; [0004] "bootie having a waterproof, breathable laminate construction…comprising a functional layer and at least one textile layer"; [0130] "Fig. 7 shows …three-layer laminate 51...functional layer 51 which is an ePTFE membrane...a first textile layer 56 and a second textile layer 58...knitted layers"; wherein the bootie 10 is the knitted semi-finished product inasmuch as it has knitted layers in its laminate and is semi-finished inasmuch as it is made as a separate element before combining with other elements of the footwear), comprising:
knitting an outer portion configured to contain a user's foot or hand (see Fig. 4A; [0111] "bootie 10"; [0004] "bootie having a waterproof, breathable laminate construction…comprising a functional layer and at least one textile layer"; [0130] "Fig. 7 shows …three-layer laminate 51...functional layer 51 which is an ePTFE membrane...a first textile layer 56 and a second textile layer 58...knitted layers"; [0114] "Fig. 4A, the waterproof, breathable bootie 10 extends somewhat higher than the adhesive tape 14", wherein outer portion is the portion of 10 below 14; see aforementioned, wherein the bootie is eventually of a footwear configured to contain a user’s foot);
knitting an auxiliary portion (14 + portion of 10 above 14) connected to the outer knitted portion (for knitted 14-- [0114] "Fig. 4A, the waterproof, breathable bootie 10 extends somewhat higher than the adhesive tape 14"; [0022] "adhesive tape may be...activatable adhesive yarns knitted into the textile layer of the laminate construction"; for knitted portion of 10 above 14-- see aforementioned, where 10 was established to have been knitted; inasmuch as the portion above 14 is the same as the portion below 14, otherwise known as 10, the portion of 10 of the auxiliary portion is also knitted; inasmuch as portion 10 connects throughout the entire semi-finished product, the portion of 10 of the auxiliary portion is connected to the portion 10 of the outer knitted portion);
wherein the auxiliary knitted portion delimits an opening configured to accommodate a user's foot or hand (inasmuch as the auxiliary knitted portion is part of a footwear, there is an opening for a user’s foot); wherein knitting the auxiliary portion comprises:
knitting a ring-shaped portion (14) directly connected to the outer knitting portion ([0084] "sewing of the adhesive tape 14"; [0022] "adhesive tape may be…activatable adhesive yarns knitted into the textile layer of the laminate construction"); and
waterproofing the knitted outer portion so as to obtain a main waterproofed portion ([0033] "waterproof…bootie"; inasmuch as portion bootie 10 of the knitted outer portion is waterproof, the knitted outer portion is waterproofed as recited),
wherein the main waterproofed portion prevents passage of liquids from an outside to an inside of the semi-finished product (inasmuch as the bootie 10 is the semi-finished product and is waterproofed, it performs as recited).

Heidenfelder seems to teach wherein the ring-shaped portion (14) has a lower hydrophilic characteristic than a hydrophilic characteristic of the knitted outer portion (10 below 14) to at least slow down a capillary rise of a liquid absorbed by the knitted outer portion ([0013] "functional layer may include or may be at least one breathable and waterproof membrane.  The membrane may be selected from polyurethane, polyester, polyether, polyamide, polyacrylate, copolyether ester, and copolyether amides, as well as other suitable thermoplastic and elastomeric films...ePTFE...GORE-TEX"; [0084] "adhesive tape 14 comprises…thermoplastic polyurethane"; as such, the ring-shaped portion 14 is polyurethane which has lower hydrophilicity than the knitted outer portion of polyamide, wherein it is known in the art that polyurethane has lower hydrophilicity than polyamide forms such as nylon 6 and nylon 66, see extrinsic evidence Min et al NPL; inasmuch as the structural/material characteristics between the two portions are met, the ring-shaped portions slows down liquid as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heidenfelder, if necessary, such that the ring-shaped portion has lower hydrophilicity than the outer knitted portion in order to properly waterproof the adhesive tape area, especially as Heidenfelder already seems to indicate a waterproof tape/ring-shaped portion ([0026] -- otherwise, how does the bootie stay waterproof when the adhesive is sewn in); especially since the seam is already weak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tape to be lower hydrophilicity to ensure that the area remains waterproof.
Regarding Claim 12, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 11.
Heidenfelder further teaches wherein the ring-shaped portion is woven with at least one yarn having a lower hydrophilic characteristic than a hydrophilic characteristic of a yarn of the outer knitted portion (see aforementioned rejection of Claim 11 and extrinsic evidence Merriam Webster for definition of yarn being a knitted material, especially as that forming a textile/cloth; inasmuch as the ring-shaped portion is knitted, it constitutes at least one yarn; inasmuch as the outer portion is knitted, it constitutes at least one yarn, furthermore as it constitutes textile layers; wherein the hydrophilicity recitation was already previously rejected via the materials of the recited portions; wherein, as aforementioned, woven is interpreted as knitted).
Regarding Claim 14, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 11.
Heidenfelder further teaches wherein waterproofing the outer knitted portion comprises: applying at least one impermeable membrane to the outer knitted portion ([0013] "functional layer may include or may be at least one breathable and waterproof membrane”, wherein functional layer was previously established as part of the laminate of the outer knitted portion in the rejection of Claim 11, wherein impermeable is met by being waterproof).
Regarding Claim 15, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 14.
Heidenfelder further teaches wherein the impermeable membrane is breathable ([0111] “waterproof, breathable bootie 10”; inasmuch as the bootie is breathable and the bootie comprises the membrane as established in Claim 14, the membrane is breathable).
Regarding Claim 16, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 14.
Heidenfelder further teaches wherein the impermeable membrane extends at least to the ring-shaped portion ([0114] "Fig. 4A, the waterproof, breathable bootie 10 extends somewhat higher than the adhesive tape 14").
Regarding Claim 17, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 11.
Heidenfelder further teaches knitting an end portion directly connected to the ring-shaped portion on a side opposite the outer knitted portion ([0114] "Fig. 4A, the waterproof, breathable bootie 10 extends somewhat higher than the adhesive tape 14", wherein end portion is the extent of 10 above 14 and therefore opposite the extent of 10 below 14 being the outer knitted portion; see rejection of Claim 11--inasmuch as the ring-shaped portion 14 is knitted into the laminate which comprises the outer knitted portion/end portion, the end portion is directly connected to the ring-shaped portion; wherein 10 was previously established to be a knitted laminate, and therefore the end portion is knitted directly connected).

Claim(s) 12, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidenfelder et al (US Publication 2022/0061462), herein Heidenfelder, as applied to Claim(s) 11, 12, 14-17 above, in view of Hoying et al (USPN 11166517), herein Hoying.
Regarding Claim 12, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 11.
As aforementioned, Heidenfelder further teaches wherein the ring-shaped portion is woven with at least one yarn having a lower hydrophilic characteristic than a hydrophilic characteristic of a yarn of the outer knitted portion (see aforementioned rejection of Claim 11 and extrinsic evidence Merriam Webster for definition of yarn being a knitted material, especially as that forming a textile/cloth; inasmuch as the ring-shaped portion is knitted, it constitutes at least one yarn; inasmuch as the outer portion is knitted, it constitutes at least one yarn, furthermore as it constitutes textile layers; wherein the hydrophilicity recitation was already previously rejected via the materials of the recited portions; wherein as aforementioned, woven is interpreted as knitting).
However, examiner notes that even if applicant somehow intended for the term “woven” to mean “weaving” instead of “knitting”, and Heidenfelder does not explicitly teach weaving, Hoying teaches that it is known in the art to choose either knitting or weaving based on the complexity of the design (Col. 13 Lines 32-34), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heidenfelder, if necessary, to be instead woven for that reason.
Regarding Claim 13, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 11.
Heidenfelder does not explicitly teach wherein the outer knitted portion and the ring-shaped portion are woven continuously on a single linear or circular weave.
However, Heidenfelder’s outer knitted portion and ring-shaped portion are in the context of footwear ([0111] “bootie 10 is arranged in…footwear 2…as provided by the upper assembly 4 and the sole 8”).

Hoying teaches wherein is footwear woven continuously on a single linear or circular weave (Col. 8 Lines 61-63 "shoe upper may be a sock-like shoe upper including such knit structure…manufactured by a circular knitting technique"; Col. 51 Lines 24-25 "during knitting, internal and external knit elements are knit as a continuous knitted tube"; Claim 5 Col. 68 Lines 37-38 "shoe upper is seamless", wherein, as best understood as aforementioned wherein weave is interpreted as knitting, a seamless/continuously knit upper via a circular knitting technique meets the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heidenfelder to be continuously circularly knit as taught by Hoying as it is a known method in the art for ease of manufacturing and variety of design applications (Col. 13 Lines 32-34).
Examiner notes that even if applicant somehow intended for the term “woven” to mean “weaving” instead of “knitting”, wherein Heidenfelder does not explicitly teach weaving, Hoying teaches that it is known in the art to choose either knitting or weaving based on the complexity of the design (Col. 13 Lines 32-34), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heidenfelder, if necessary, to be instead woven for that reason.
Regarding Claim 18, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 17.
Heidenfelder does not explicitly teach wherein the end portion is woven continuously on a single linear or circular weave.
However, Heidenfelder’s end portion is in the context of footwear ([0111] “bootie 10 is arranged in…footwear 2…as provided by the upper assembly 4 and the sole 8”).

Hoying teaches wherein is footwear woven continuously on a single linear or circular weave (Col. 8 Lines 61-63 "shoe upper may be a sock-like shoe upper including such knit structure…manufactured by a circular knitting technique"; Col. 51 Lines 24-25 "during knitting, internal and external knit elements are knit as a continuous knitted tube"; Claim 5 Col. 68 Lines 37-38 "shoe upper is seamless", wherein, as best understood as weave is interpreted as knitted, a seamless/continuously knit upper via a circular knitting technique meets the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heidenfelder to be continuously circularly knit as taught by Hoying as it is a known method in the art for ease of manufacturing and variety of design applications (Col. 13 Lines 32-34).
Examiner notes that even if applicant somehow intended for the term “woven” to mean “weaving” instead of “knitting”, wherein Heidenfelder does not explicitly teach weaving, Hoying teaches that it is known in the art to choose either knitting or weaving based on the complexity of the design (Col. 13 Lines 32-34), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heidenfelder, if necessary, to be instead woven for that reason.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Cheung (US Publication 2016/0150849), Cartabbia et al (IT 2018/00003730), Morlacchi et al (USPN 8677539), Amis et al (US Publication 2020/0283936) directed to ring-shaped portion; Hipp et al (USPN 10718074) directed to a membrane between inner/outer sock; Elder et al (USPN 10834990), Poegl et al (US Publication 2019/0208862), Kilgore (USPN 9861162), Cin (USPN 10278450) directed to circular knitting an upper potentially having a membrane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
/SHARON M PRANGE/Primary Examiner, Art Unit 3732